Exhibit 10.1

 

 

THIRD AMENDMENT

 

to

 

the Collaboration, License and Supply Agreement, dated July 6, 2004

 

by and between

 

Acusphere Inc. (“Acusphere”)

 

and

 

Nycomed Danmark ApS (“Nycomed”)

 

 

This Third Amendment (the “Third Amendment”), effective as of June 4 2008, is
entered into by and between Acusphere and Nycomed (the “Parties”).

 

WHEREAS, the Parties are parties to a Collaboration, License and Supply
Agreement, dated July 6, 2004, as amended by the First Amendment to such
agreement dated as of October 15, 2005 and the Second Amendment to such
agreement dated February 9, 2006 (as so amended, the “Agreement”); and

 

WHEREAS, in order to accelerate qualification of Acusphere’s manufacturing
facility under applicable governmental regulations, the Parties have agreed that
Nycomed will contribute to the manufacturing of validation batches, including
the purchase of relevant raw materials and other manufacturing related capital
and personnel expenditures up to $750,000, such amounts to be credited against
future payments to Nycomed for the commercial supply of AI-700 (Imagify), on the
terms and conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.               Nycomed shall reimburse Acusphere an amount not to exceed
$750,000 in the aggregate for expenses arising from and after June 1, 2008
related to Acusphere’s qualification of its commercial manufacturing facility in
Tewksbury, Massachusetts under applicable governmental regulations, including
the manufacture of validation batches, the purchase of relevant raw materials
and related capital and personnel expenditures.  Any such amounts shall be
payable upon receipt of monthly invoice(s) describing with reasonable
specificity the nature of the expenditures. Section 4.05 (c) of the Agreement
shall not apply to any payments hereunder.

 

2.               Section 7.01 of the Agreement shall be amended, so that the
following sentence shall be added the end of the section:

 

“Notwithstanding the foregoing, an amount equal to $ 750,000 shall be credited
against the initial purchases of Products hereunder, so that Nycomed shall only
pay for Products delivered after such $ 750,000 has been fully credited.”

 

 

 

1

--------------------------------------------------------------------------------


 

 

3.               Acusphere agrees to have right to payments under point 1 above
solely for the purposes described above and shall supply copies of third-party
invoices (or adequate internal bookkeeping documentation as to personnel
expenditures) from such activities in support of each Acusphere invoice
presented to Nycomed in support of these activities.

 

4.               This document is an amendment to the terms of the Agreement as
set out in Section 19.11 of the Agreement. Except as otherwise set forth herein,
all of the terms and conditions of the Agreement shall remain in full force and
effect between the Parties.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
executed in duplicate by their duly authorized officers as of the date first
above stated.

 

ACUSPHERE, INC.,

NYCOMED DANMARK ApS

a Delaware corporation

a Danish corporation

 

 

 

 

By:

/s/ Sherri C. Oberg

 

By:

/s/ Runar Bjorklund

Name:

Sherri C. Oberg

Name:

Runar Bjorklund

Title:

President and Chief Executive Officer

Title:

CFO

Date:

June 20, 2008

Date:

June 26, 2008

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Depasse

 

 

Name:

Charles Depasse

 

 

Title:

EVP, Human Resources

 

 

Date:

June 26, 2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------